Citation Nr: 1111419	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  04-34 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a psychiatric disorder, with drug addiction.  


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The Board initially denied the Veteran's claim in a July 2006 decision, which was vacated pursuant to an October 2007 order of the United States Court of Appeals for Veterans Claims (Court) granting a joint motion of the VA General Counsel and the Veteran's representative (herein "the parties") to vacate and remand the decision.  Following a February 2008 Board remand, the Board again denied the Veteran's claim in February 2009.  The Veteran appealed this denial as well, and the Court, in March 2010, again granted a joint motion to vacate and remand the decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board denied a claim for service connection for posttraumatic stress disorder (PTSD) where the Veteran specifically requested service connection for PTSD, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Board narrowly construed the claim and denied upon the absence of a current diagnosis.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.

In the aforementioned joint motion, the parties cited to Clemons and determined that any forthcoming Board decision should address diagnoses including PTSD and an organic mental disorder (dementia, mild to moderate), as noted in a January 1992 private examination.  The parties also determined that a medical examination addressing all claimed mental disorders should be conducted, particularly in light of lay statements indicating a history of being assaulted and forced to take drugs in service and documented treatment for an "emotionally unstable personality" in service.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be furnished with a notice letter addressing the expanded claim for service connection, now to include PTSD and an organic mental disorder (i.e., dementia).  The Veteran should be notified of the provisions of 38 C.F.R. § 3.304(f), including all recent revisions, with emphasis on the provisions concerning personal assault.  He should be provided with a stressor statement form so as to more fully detail his claimed in-service stressors.

2.  The RO/AMC should then consider both the current documentation of record and any response from the Veteran to the requested notice letter so as to ascertain whether there exists one or more corroborated in-service stressors.  All necessary steps to make this determination, to include requesting service personnel records and conducting any other indicated service department inquiries, should be accomplished.  The RO/AMC's determination as to whether there exists a corroborated in-service stressor should be added to the claims file.

3.  Then, the Veteran should be afforded a VA psychiatric examination, with an examiner who has reviewed his claims file in conjunction with the examination.  This examiner should address all subjective complaints and objective symptoms and must render a multi-axial diagnosis.  

If there has been a finding of a corroborated in-service stressor, the examiner is requested to provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that PTSD resulted from the corroborated stressor.  For all other psychiatric and organic mental (i.e., dementia) disorders, an opinion must be rendered as to whether it is at least as likely as not that such disorders are otherwise etiologically related to service.  Also, if one or more mental disorders are found to be etiologically related to service, an opinion should be rendered as to whether drug addiction constitutes a secondary result of such disorder(s).  

All opinions must be supported by a complete rationale in a typewritten report.

4.  Then, the Veteran's claim, recharacterized as entitlement to service connection for a psychiatric disorder, to include drug addiction, PTSD, and an organic mental disorder including dementia, must be readjudicated.  If the determination remains unfavorable, the Veteran and his representative must be furnished with a Supplemental Statement of the Case and given an opportunity to respond before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


